FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT H. GRUNDSTEIN, Esquire,                   No. 12-35792

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00569-RSL

  v.
                                                 MEMORANDUM*
WASHINGTON STATE BAR
ASSOCIATION, c/o Steven Crossland
President; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Robert H. Grundstein, a disbarred Washington attorney, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action arising out of

his state bar disciplinary proceedings. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Colony Cove Props., LLC v. City of Carson, 640

F.3d 948, 955 (9th Cir. 2011) (dismissal under Fed. R. Civ. P. 12(b)(1) and (6));

Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004) (Younger

abstention). We affirm.

      The district court properly dismissed Grundstein’s request for injunctive and

declaratory relief as barred by the Younger abstention doctrine because federal

courts are required to abstain from interfering with pending state court

proceedings. See Gilbertson, 381 F.3d at 975 (listing the requirements for Younger

abstention and explaining that the doctrine applies to actions for declaratory relief);

Hirsh v. Justices of Supreme Court of State of Cal., 67 F.3d 708, 712-15 (9th Cir.

1995) (dismissing action arising from state bar disciplinary proceedings as barred

by the Younger abstention doctrine).

      The district court properly dismissed Grundstein’s request for damages

because the Washington State Bar Association, the state bar prosecutor and the

hearing officer are immune from liability. See Hirsh, 67 F.3d at 715 (discussing

immunity of state bar judges and prosecutors); Clark v. Washington, 366 F.2d 678,

681 (9th Cir. 1966) (the Washington State Bar Association is “an agency of the

state” and thus not a person subject to liability under 42 U.S.C. § 1983).




                                           2                                    12-35792
      We deny in part and grant in part the motion to strike filed on February 8,

2013. The motion is denied with respect to the Appendix filed on February 1,

2013. The motion is granted with respect to the supplements to the Appendix filed

after February 1, 2013.

      We deny the motion to append the opening brief filed on March 11, 2013.

      We deny all motions to supplement the record.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                   12-35792